
	

113 HR 4788 IH: Relief for America’s Main Street Lenders Act
U.S. House of Representatives
2014-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4788
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2014
			Mr. Duffy introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide regulatory relief for mid-sized financial institutions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Relief for America’s Main Street Lenders Act.
		2.Amendments to the Commodity Exchange Act and the Securities Exchange Act of 1934
			(a)Definition of financial entitySection 2(h)(7)(C)(ii) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(C)(ii)) is amended—
				(1)by striking The Commission shall consider whether to exempt small banks, savings associations, farm credit
			 system institutions, and credit unions, including— and inserting For purposes of this paragraph and solely with respect to an interest rate swap, the term financial entity shall not include—; and
				(2)in subclauses (I) and (III), by striking $10,000,000,000 each place such term appears and inserting $50,000,000,000.
				(b)Definition of financial entitySection 3C(g)(3)(B) of the Securities Exchange Act of 1934 (15 U.S.C. 78c–3(g)(3)(B)) is amended—
				(1)by striking The Commission shall consider whether to exempt small banks, savings associations, farm credit
			 system institutions, and credit unions, including— and inserting For purposes of this subsection and solely with respect to an interest rate security-based swap,
			 the term financial entity shall not include—; and
				(2)in clauses (i) and (iii) by striking $10,000,000,000 or less each place such term appears and inserting $50,000,000,000 or less.
				3.Amendments to the Electronic Fund Transfer Act
			Section 920(g)(3) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–1(g)(3)) is amended by
			 inserting after the first instance of financial institution the following: except for an insured depository institution or credit union with total assets of $50,000,000,000
			 or less,.
		4.Amendments to the Dodd-Frank Wall Street Reform and Consumer Protection Act
			Section 165(i)(2)(C)(iv) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12
			 U.S.C. 5365(i)(2)(C)(iv)) is amended by inserting after subject to this paragraph the following: with total assets of $50,000,000,000 or more.
		
